Filing Date: 05/05/2020
Claimed Foreign Priority Date: 05/05/2019 (CN 201910368379.4)
Applicant: Zhou
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 12/16/2021.

Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 12/16/2021, responding to the Office action mailed on 09/16/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claim 14. Accordingly, pending in this application are claims 1-13 and 15-20.
 
Response to Amendment

Applicant’s amendments to the Drawings and the Claims have overcome the objections to Drawings and Claims previously set forth in the Non-Final Office action mailed on 09/16/2021. Accordingly, the previous objections to Drawings and Claims are hereby withdrawn.
Applicant’s amendments to the Claims have overcome the claim rejections under 
Applicant’s amendments to the Claims have failed to overcome all the claim rejections under 35 U.S.C. 102 or 35 U.S.C. 103 previously set forth in the same Office action. Accordingly, some of the previous grounds of rejection stand, and new grounds of rejection are presented below, as necessitated by Applicant’s amendments to the claims.

Claim Objections




Claim 1 is objected to because of the following informalities:
- Claim 1, L. 11: amend “wherein the insulating layer including a first portion…” to     -- wherein the insulating layer includes a first portion…--
- Claim 3, L. 1: amend “wherein the cut-off opening …” to -- wherein the cut-out opening …--
- Claim 12, L. 10: amend “wherein the insulating layer including a first portion…” to     -- wherein the insulating layer includes a first portion…--
Appropriate corrections are required.

Claim Rejections - 35 USC § 112





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Claim 1 recites the limitation “on the sidewall of the cut-out opening” in L. 10-11.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, claim 1 will be construed as reciting -- on a sidewall of the cut-out opening, wherein…--, until further clarification is provided by applicant.
Claims 2-6 and 8-11 depend from claim 1, thus inherit the deficiencies identified supra.
Claim 7 recites the limitation “before forming the second interlayer dielectric layer” in L. 11.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, claim 7 later recites the limitation “forming a second interlayer dielectric layer” in L. 12. It is unclear if this limitation is directed to the “second interlayer dielectric layer” previously recited or a different one. For the purpose of examination, claim 7 will be construed as reciting -- forming an insulating layer on the sidewall of the dummy gate structure and on the sidewall of the cut-out opening before forming a second interlayer dielectric layer; and forming the second interlayer dielectric layer on the first interlayer dielectric layer and filling in the cut-out opening with the second interlayer dielectric layer…--, as best understood by the examiner in view of the disclosure as originally filed, until further clarifications are provided by applicant.
Claim 12 recites the limitation “on the sidewall of the cut-out opening” in L. 9-10.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, claim 1 will be construed as reciting -- on a sidewall of the cut-out opening, wherein…--, until further clarification is provided by applicant.
Claims 13 and 15-20 depend from claim 12, thus inherit the deficiencies identified supra.
Claim Rejections - 35 USC § 102












In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US2017/0125411).

Regarding Claim 7, Yu (see, e.g., Figs. 1-7 and Par. [0011]-[0037]) shows all aspects of the instant invention, including a method of forming a semiconductor device, comprising:
- providing a substrate (e.g., substrate 10) (see, e.g., Fig. 1) ;
- forming a plurality of spaced-apart fins (e.g., fin structures 20) on the substrate (see, e.g., Figs. 2-3) ;
- forming a dummy gate structure (e.g., sacrificial gate layer 110) across the fins over the substrate (see, e.g., Figs. 4A-D);
- forming a first interlayer dielectric layer (e.g., ILD 70) on the substrate and on a sidewall of the dummy gate structure, wherein a top of the first interlayer dielectric e.g., portion 71) is lower than a top of the dummy gate structure and higher than the top of the fins (see, e.g., Figs. 6A-B);
- forming a cut-out opening (e.g., opening 130), according to a cut-out pattern, passing through the dummy gate structure and between adjacent fins (see, e.g., Figs. 6A-B);
- forming an insulating layer (e.g., thin insulating layer 140) on the sidewall of the dummy gate structure and on the sidewall of the cut-out opening before forming a second interlayer dielectric layer (see, e.g., Figs. 7A-B); and 
- forming the second interlayer dielectric layer (e.g., thick filling insulating layer 150) on the first interlayer dielectric layer and filling in the cut-out opening with the second interlayer dielectric layer (see, e.g., Figs. 7A-B), wherein
- the insulating layer (e.g., 140) includes a single-layer structure (see, e.g., Par. [0034]-[0035]: thin conformal layer of silicon oxide) or a multi-layer structure; and 
- when the multi-layer structure is used for the insulating layer, the insulating layer is made of a combination of one or more of silicon nitride, silicon oxynitride, and silicon carbonitride.

Allowable Subject Matter
Claims 1 and 12 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
Claims 2-6, 8-11, 13, and 15-20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action, and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on 12/16/2021 with respect to the claims have been considered but have not been found persuasive:
The applicant argues:
“Claim 7 is amended to be in an independent form including all of the limitations of the base claim and the intervening claims. Therefore, amended independent claim 7 is allowable.” (see, e.g., Remarks, L. 15-16).
The examiner responds:
Although the subject matter of original claim 7, identified as allowable in the Non-Final Office action of 09/16/2021, has been rewritten in an independent form including the limitations of original claims 1, 4, and 5, the examiner points out that the subject matter of intervening original claim 5 recited two alternate process embodiments, i.e., “wherein the insulating layer includes a single-layer structure OR a multi-layer structure”; and instant claim 7 has been rewritten without cancelling the previously rejected alternate embodiment (directed to the single-layer structure). As such, the limitations directed to the multi-layer structure are merely related to an alternate embodiment of the invention, and are thereby not required in instant claim 7. Accordingly, amended claim 7 is rejected as anticipated by Yu et al., as detailed in the Office action supra.

Conclusion























Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814